DETAILED ACTION
	
Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach   feed vias configured to electrically connect poles of the dipole antenna pattern to the feed lines; a ground pattern configured to electrically connect the poles of the dipole antenna pattern to the ground layer and in combination with the remaining claimed limitations.
Claim 17 is allowable over the art of record because the prior art does not teach   a wiring layer spaced apart from the ground layer and comprising wiring lines; feed lines extending from the wiring layer such that the ground pattern overlaps a space between the feed lines and in combination with the remaining claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845